In re Maritrend Inc.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. J, No. 2000-18557; to the Court of Appeal, Fourth Circuit, No. 2006-C-1445.
Granted. There are issues of fact relating to coverage under the Reliance policy which may affect the applicability of the “escape” clause in the Lumbermans’ policy. Accordingly, the judgment of the court of appeal granting summary judgment in favor of Lumbermans is reversed. Case remanded to the trial court for further proceedings.